                                  Case 2:20-cv-08953-FMO-PVC Document 53 Filed 03/04/21 Page 1 of 7 Page ID #:506



                                                 1 GARY C. ROBB (pro hac vice)
                                                     gcr@robbrobb.com
                                                 2 ANITA PORTE ROBB (pro hac vice)

                                                 3 apr@robbrobb.com
                                                     ANDREW C. ROBB (pro hac vice)
                                                 4   acr@robbrobb.com
                                                     BRITTANY SANDERS ROBB (pro hac vice)
                                                 5   bsr@robbrobb.com
                                                 6   ROBB & ROBB LLC
                                                     One Kansas City Place
                                                 7   1200 Main Street, Suite 3900
                                                     Kansas City, Missouri 64105
                                                 8
                                                     Telephone: (816) 474-8080
                                                 9   Facsimile: (816) 474-8081
                                                10 BRAD D. BRIAN (State Bar No. 79001)
                                                     brad.brian@mto.com
                                                11
                                                     LUIS LI (State Bar No. 156081)
                  1200 Main Street, Ste. 3900




                                                     luis.li@mto.com
ROBB & ROBB LLC

                    Kansas City, MO 64105




                                                12
                                                     MUNGER, TOLLES & OLSON LLP
                        816-474-8080




                                                13   350 South Grand Avenue, Fiftieth Floor
                                                     Los Angeles, California 90071-3701
                                                14
                                                     Telephone: (213) 683-9100
                                                15   Facsimile (213) 687-3702
                                                16 Attorneys for Plaintiffs

                                                17
                                                                        UNITED STATES DISTRICT COURT
                                                18                     CENTRAL DISTRICT OF CALIFORNIA
                                                19
                                                     VANESSA BRYANT, individually and as         Case No. 2:20-cv-08953 FMO (PVCx)
                                                20   Successor in Interest to KOBE BRYANT,
                                                     Deceased; VANESSA BRYANT as                 STIPULATION TO SUBSTITUTE
                                                21   Successor in Interest to GB, a minor,       REAL PARTY IN INTEREST AND
                                                     deceased; NB, a minor, by her Natural       AMEND CAPTION
                                                22   Mother and Guardian Ad Litem,
                                                     VANESSA BRYANT; BB, a minor, by her
                                                23   Natural Mother and Guardian Ad Litem,
                                                     VANESSA BRYANT; and CB, a minor, by         Honorable Fernando M. Olguin
                                                24   her Natural Mother and Guardian Ad Litem,
                                                     VANESSA BRYANT,
                                                25

                                                26                Plaintiffs,
                                                27 vs.

                                                28 ISLAND EXPRESS HELICOPTERS,
                                                     INC., ISLAND EXPRESS HOLDING
                                      Case 2:20-cv-08953-FMO-PVC Document 53 Filed 03/04/21 Page 2 of 7 Page ID #:507




                                                 1 CORP., and BERGE ZOBAYAN as
                                                     Successor in Interest to ARA GEORGE
                                                 2
                                                     ZOBAYAN,
                                                 3
                                                                   Defendants.
                                                 4 ______________________________

                                                 5 ISLAND EXPRESS HELICOPTERS,

                                                 6 INC., ISLAND EXPRESS HOLDING
                                                     CORP.,
                                                 7

                                                 8                Third-Party Plaintiffs,

                                                 9 vs.

                                                10
                                                     UNITED STATES OF AMERICA, and
                                                11 ROES 1 through 50,
                  1200 Main Street, Ste. 3900
ROBB & ROBB LLC




                                                12
                    Kansas City, MO 64105




                                                                  Third-Party Defendants.
                        816-474-8080




                                                13

                                                14
                                                          Plaintiffs VANESSA BRYANT, individually and as Successor in Interest to
                                                15

                                                16
                                                     KOBE BRYANT, and GB, a minor, and Guardian Ad Litem to minors NB, BB, and

                                                17 CB; Defendants and Third-Party Plaintiffs ISLAND EXPRESS HELICOPTERS,

                                                18
                                                     INC., and ISLAND EXPRESS HOLDING CORP.; Defendant BERGE ZOBAYAN
                                                19

                                                20
                                                     as Personal Representative of and/or Successor in Interest to ARA GEORGE

                                                21 ZOBAYAN; Defendant OC HELICOPTERS, LLC; and Third-Party Defendant

                                                22
                                                     UNITED STATES OF AMERICA (together, the “Parties”), hereby stipulate and
                                                23

                                                24 request that the Court substitute a real party in interest and amend the caption of this

                                                25 case as follows:

                                                26
                                                          1.       Plaintiffs brought this action in Los Angeles Superior Court on February
                                                27

                                                28 24, 2020.
                                                                                               -2-
                                                               STIPULATION TO SUBSTITUTE REAL PARTY IN INTEREST AND AMEND CAPTION
                                      Case 2:20-cv-08953-FMO-PVC Document 53 Filed 03/04/21 Page 3 of 7 Page ID #:508




                                                 1         2.       Plaintiff NB is the natural daughter of Kobe Bryant and the natural sister
                                                 2
                                                     of GB, both deceased.
                                                 3
                                                           3.       At that time this lawsuit was filed, NB was under the age of 18 and
                                                 4

                                                 5 therefore a minor under California law. See Cal. Family Code § 6500.

                                                 6
                                                           4.       On March 18, 2020, the Los Angeles Superior Court entered an order
                                                 7
                                                     appointing Plaintiff Vanessa Bryant, NB’s natural mother, as NB’s guardian ad litem.
                                                 8

                                                 9 Through the present time, NB’s interest in this lawsuit have been represented by her

                                                10
                                                     natural mother and guardian ad litem, Vanessa Bryant.
                                                11
                                                           5.       On January 19, 2021, NB turned 18 years old, and pursuant to California
                  1200 Main Street, Ste. 3900
ROBB & ROBB LLC




                                                12
                    Kansas City, MO 64105




                                                13 Probate Code section 1600, Vanessa Bryant’s guardianship of NB terminated
                        816-474-8080




                                                14
                                                     automatically on that date.
                                                15

                                                16
                                                           6.       When a minor plaintiff reaches the age of majority during the pendency

                                                17 of a lawsuit, courts substitute that plaintiff as the real party in interest under Federal

                                                18
                                                     Rules of Civil Procedure 17(a)(3), 15, and 25. See Brooks v. District of Columbia,
                                                19

                                                20
                                                     841 F. Supp. 2d 253, 260–261 (D.D.C. 2012) (substituting plaintiff as the real party

                                                21 in interest under Fed. R. Civ. P. 17(a)(3) where minor plaintiff reached the age of

                                                22
                                                     majority during the lawsuit); Zachary M. v. Bd. of Educ. of Evanston, 829 F. Supp.
                                                23

                                                24 2d 649, 652 n. 1 (N.D. Ill. 2011) (same); Walker v. Evans, No. 10-12596, 2011 WL

                                                25 3583248, at *1 (E.D. Mich. Aug. 15, 2011) (finding there is “no reason why

                                                26
                                                     substitution would not be appropriate, under either [Rule 25 of the Federal Rules of
                                                27

                                                28
                                                                                                 -3-
                                                                STIPULATION TO SUBSTITUTE REAL PARTY IN INTEREST AND AMEND CAPTION
                                      Case 2:20-cv-08953-FMO-PVC Document 53 Filed 03/04/21 Page 4 of 7 Page ID #:509




                                                 1 Civil Procedure] or under Rule 15 permitting amendments to the complaint, when

                                                 2
                                                     minor parties reach the age of majority”).
                                                 3
                                                           7.       If NB is substituted as the real party in interest, this action will proceed
                                                 4

                                                 5 “as if it had originally been commenced by [her].” Fed. R. Civ. P. 17(a)(3).

                                                 6

                                                 7
                                                                NOW, THEREFORE, for the above-stated reasons, the parties do jointly

                                                 8 and respectfully request that this Court enter its Order as follows:

                                                 9         (A)      Substituting NB as Plaintiffs’ real party in interest in the place of
                                                10                  NB, a minor, by her Natural Mother and Guardian Ad Litem,
                                                11
                                                                    Vanessa Bryant; and
                  1200 Main Street, Ste. 3900
ROBB & ROBB LLC




                                                12
                    Kansas City, MO 64105




                                                           (B)      Amending the case caption as follows:
                        816-474-8080




                                                13

                                                14                  VANESSA BRYANT, individually and
                                                                    as Successor in Interest to KOBE
                                                15                  BRYANT, Deceased; VANESSA
                                                                    BRYANT as Successor in Interest to
                                                16                  GB, a minor, deceased; NATALIA
                                                17
                                                                    BRYANT, individually as Surviving
                                                                    Child of KOBE BRYANT; BB, a
                                                18                  minor, by her Natural Mother and
                                                                    Guardian Ad Litem, VANESSA
                                                19                  BRYANT; and CB, a minor, by her
                                                                    Natural Mother and Guardian Ad Litem,
                                                20                  VANESSA BRYANT,
                                                21                                 Plaintiffs,
                                                22                  vs.
                                                23                  ISLAND EXPRESS HELICOPTERS,
                                                                    INC., a California Corporation;
                                                24                  ISLAND        EXPRESS     HOLDING
                                                25                  CORP., a California Corporation; and
                                                                    BERGE ZOBAYAN as Personal
                                                26                  Representative of and/or Successor in
                                                                    Interest to ARA GEORGE ZOBAYAN,
                                                27                  a California Resident,
                                                28                            Defendants.
                                                                    ______________________________
                                                                                                 -4-
                                                                STIPULATION TO SUBSTITUTE REAL PARTY IN INTEREST AND AMEND CAPTION
                                      Case 2:20-cv-08953-FMO-PVC Document 53 Filed 03/04/21 Page 5 of 7 Page ID #:510




                                                 1
                                                                ISLAND EXPRESS HELICOPTERS,
                                                 2              INC., a California Corporation;
                                                                ISLAND      EXPRESS       HOLDING
                                                 3              CORP., a California Corporation,
                                                 4                          Third Party-Plaintiffs,
                                                 5              vs.
                                                 6              UNITED STATES OF AMERICA, and
                                                 7              ROES 1 through 50

                                                 8                          Third-Party Defendants.

                                                 9              ; and
                                                10        (C)   For such other and further relief as the Court deems just and proper.
                                                11
                  1200 Main Street, Ste. 3900




                                                12 IT IS SO STIPULATED.
ROBB & ROBB LLC

                    Kansas City, MO 64105
                        816-474-8080




                                                13 DATED: March 4, 2021                   ROBB & ROBB LLC
                                                14
                                                                                          By:     /s/ Gary C. Robb     ‘




                                                15                                                GARY C. ROBB*
                                                16                                                ANITA PORTE ROBB*
                                                                                                  ANDREW C. ROBB*
                                                17                                                BRITTANY SANDERS ROBB*
                                                18                                                *Pro Hac Vice

                                                19                                                BRAD D. BRIAN
                                                20                                                LUIS LI
                                                                                                  MUNGER, TOLLES & OLSON LLP
                                                21
                                                                                          Attorneys for Plaintiffs
                                                22

                                                23
                                                     DATED: March 4, 2021                 CUNNINGHAM SWAIM, LLP
                                                24

                                                25
                                                                                          By:     /s/ Ross Cunningham      .




                                                                                                  ROSS CUNNINGHAM*
                                                26                                                DON SWAIM*
                                                                                                  MICHAEL J. TERHAR
                                                27                                                D. TODD PARRISH
                                                                                                  * Pro Hac Vice
                                                28
                                                                                            -5-
                                                           STIPULATION TO SUBSTITUTE REAL PARTY IN INTEREST AND AMEND CAPTION
                                      Case 2:20-cv-08953-FMO-PVC Document 53 Filed 03/04/21 Page 6 of 7 Page ID #:511




                                                 1                                      Attorneys for Defendants ISLAND
                                                                                        EXPRESS HELICOPTERS, Inc., and
                                                 2
                                                                                        ISLAND EXPRESS HOLDING CORP.
                                                 3

                                                 4 DATED: March 4, 2021                 LEADER BERKON COLAO &
                                                 5
                                                                                        SILVERSTEIN LLP

                                                 6                                      By:     /s/ Arthur I. Willner    .




                                                                                                ARTHUR I. WILLNER
                                                 7                                              RAYMOND L. MARIANI
                                                                                                OLGA G. PENA
                                                 8
                                                                                        Attorneys for Defendant BERGE ZOBAYAN
                                                 9
                                                                                        as Successor in Interest for ARA GEORGE
                                                10                                      ZOBAYAN
                                                11
                                                     DATED: March 4, 2021               THE RYAN LAW GROUP
                  1200 Main Street, Ste. 3900
ROBB & ROBB LLC




                                                12
                    Kansas City, MO 64105




                                                                                        By:     /s/ Timothy J. Ryan  .
                        816-474-8080




                                                13                                              TIMOTHY J. RYAN
                                                14
                                                                                                REBEKKA R. MARTORANO

                                                15                                      Attorneys for OC HELICOPTERS, LLC

                                                16 DATED: March 4, 2021                 U.S. DEPARTMENT OF JUSTICE
                                                17
                                                                                        By:     /s/ Debra D. Fowler          .




                                                18                                              JEFFREY BOSSERT CLARK
                                                                                                DEBRA D. FOWLER
                                                19                                              ALAN D. MATTIONI,
                                                20                                      Attorneys for UNITED STATES OF
                                                                                        AMERICA
                                                21

                                                22

                                                23

                                                24

                                                25

                                                26
                                                27

                                                28
                                                                                          -6-
                                                           STIPULATION TO SUBSTITUTE REAL PARTY IN INTEREST AND AMEND CAPTION
                                      Case 2:20-cv-08953-FMO-PVC Document 53 Filed 03/04/21 Page 7 of 7 Page ID #:512




                                                 1                                ATTESTATION CLAUSE
                                                 2         I, GARY C. ROBB, am the ECF User whose ID and password are being used
                                                 3
                                                     to file in this STIPULATION TO SUBSTITUTE REAL PARTY IN INTEREST
                                                 4
                                                     AND AMEND CAPTION. In compliance with L.R. 5-4.3.4, I hereby attest that all
                                                 5

                                                 6 other signatories listed, and on whose behalf the filing is submitted, concur in the

                                                 7
                                                     filing’s content and have authorized the filing.
                                                 8

                                                 9 DATED: March 4, 2021

                                                10
                                                         By: /s/ Gary C. Robb       .




                                                11           GARY C. ROBB
                  1200 Main Street, Ste. 3900
ROBB & ROBB LLC




                                                12
                    Kansas City, MO 64105




                                                     Attorney for PLAINTIFFS
                        816-474-8080




                                                13

                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26
                                                27

                                                28
                                                                                               -7-
                                                             STIPULATION TO SUBSTITUTE REAL PARTY IN INTEREST AND AMEND CAPTION
